People v Jackson (2017 NY Slip Op 07308)





People v Jackson


2017 NY Slip Op 07308


Decided on October 19, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 19, 2017

Acosta, P.J., Friedman, Webber, Oing, Moulton, JJ.


4720 2251/10

[*1]The People of the State of New York, Respondent,
vEric Jackson, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Kerry Elgarten of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Samuel L. Yellen of counsel), for respondent.

Order, Supreme Court, Bronx (Megan Tallmer, J.), entered on or about May 31, 2013, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court providently exercised its discretion when it declined to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). The mitigating factors cited by defendant, such as those relating to the facts of the crime and defendant's subsequent good behavior, were adequately taken into account by the risk assessment instrument. Even accepting defendant's argument that the assessment of 30 points for a prior violent felony involving no actual violence may have been excessive, we note that in denying a departure the court properly considered defendant's multiple misdemeanor weapon possession convictions and his prior misdemeanor assault conviction.
We find no basis to conclude that the court employed the wrong standard in analyzing defendant's request for a downward departure.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 19, 2017
CLERK